TRAYNOR, C. J., Concurring.
I adhere to the views set forth in my dissenting opinions in Speck v. Sarver, 20 Cal.2d *399585, 590 [128 P.2d 16], and Scott v. Burke, 39 Cal.2d 388, 402 [247 P.2d 313], that presumptions are not evidence and that a presumption should not be invoked against the party who already has the burden of proving that the presumed fact does not exist. I concur in the judgment under the compulsion of those cases, however, for they are the law of this state until they are overruled or changed by statute.